DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom on June 28, 2018. It is noted, however, that Applicant has not filed a certified copy of the application as required by 37 CFR 1.55.

Response to Arguments
	Applicant’s amendments regarding the 35 USC § 101 rejections have been fully considered and are persuasive.  The rejection has been withdrawn.
	Applicant’s arguments regarding the  35 USC § 103 rejections have been fully considered but are related to newly amended claim language and have been fully addressed by the rejections recited below.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The following claim language lacks antecedent basis:
Claim 1: the at least one of the threads; 
Claim 2: the external release; 
Claim 4: said one other thread; and
Claim 20: the at least one of the threads. Appropriate correction is required. Independent claims 2-19 are rejected due their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 12-14 and 18-20 are rejected under 35 U.S.C. 102 as being anticipated by Auerbach et al. (United States Patent Application Publication 2010/0107168).

As per claim 1, Auerbach teaches the invention substantially as claimed including a method of running a program comprising a plurality of concurrent threads on a computer ([0022], The tax-and-spend real-time garbage collection methodology of the invention provides for its collector be …concurrent (e.g., allowing collection to occur in parallel with application execution)), wherein: 
	at any given time the program is in a current one of a sequence of global execution phases ([0022], The tax-and-spend real-time garbage collection methodology of the invention provides for its collector be both incremental (e.g., breaking collection work into quanta lasting at most a few hundred microseconds) and concurrent (e.g., allowing collection to occur in parallel with application execution); and [0031], Each thread updates its local epoch by copying the global epoch, but it does so only at safe points. Thus, each thread's local epoch is always less than or equal to the global one; [0037], We require agreement on when one phase of a collection ends and another begins); 
	each of the threads is divided into a respective sequence of local execution phases ([0022], The tax-and-spend real-time garbage collection methodology of the invention provides for its collector be both incremental (e.g., breaking collection work into quanta lasting at most a few hundred microseconds) and concurrent (e.g., allowing collection to occur in parallel with application execution)) each corresponding to a different corresponding one in the sequence of global execution phases ([0031], The protocol relies on a single global epoch number that can be (atomically) incremented by any thread, and a per-thread local epoch number. Each thread updates its local epoch by copying the global epoch, but it does so only at safe points. Thus, each thread's local epoch is always less than or equal to the global one. Any thread can examine the local epochs of all the other threads and find the least local epoch value, called the confirmed wherein at any given time the thread is in a current one of the respective sequence of local execution phases ([0031], Each thread updates its local epoch by copying the global epoch, but it does so only at safe points. Thus, each thread's local epoch is always less than or equal to the global one. Any thread can examine the local epochs of all the other threads and find the least local epoch value, called the confirmed epoch), and the current local execution phase is not allowed to progress beyond the local execution phase in the respective sequence that corresponds to the current global execution phase ([0032], Suppose thread A has performed some operation that establishes a new state of the memory management system (for example, it has enabled a store barrier that must be honored by all mutator threads during the next phase of the collection). Thread A then increments the global epoch and notes the result. Only when the confirmed epoch equals (or passes) this remembered value can A be certain that no thread is computing with a too-early view of the state (e.g., a view in which the store barrier is not enabled). For hardware with weak memory ordering, it is necessary for a thread to insert a memory barrier prior to updating its local epoch); 
	any of the threads is able to advance the global execution phase to the next in the sequence of global execution phases ([0038], When any thread detects that there is (apparently) no more work left in the phase and also that the current worker count is one, the exiting worker changes the phase atomically with decrementing the worker count to zero. This establishes the new phase) on condition that the current local execution phase of all of the threads has reached the local execution phase in the respective sequence that corresponds to the current global execution phase ([0032], Suppose thread A has performed some operation that establishes a new state of the memory management system (for example, it has enabled a store 
	one of the threads comprises code to perform an internal acquire to acquire a lock on its respective local execution phase ([0027], threads frequently check a flag in the thread's control structure, and if that flag is set, they invoke a safe point callback function; and [0042], a GC master thread frequently examines all mutator threads to see whether they have accomplished the required task. For each thread that has not, a different action is taken depending on whether the thread has VM Access. Threads with VM Access are requested to call back at their next safe point and to perform the required action (stack scanning, cache flushing, etc.) on themselves); and 
	the at least one of the threads comprises code to perform an internal release  to force advancement of the current local execution phase of said one of the threads ([0031], The protocol relies on a single global epoch number that can be (atomically) incremented by any thread, and a per-thread local epoch number. Each thread updates its local epoch by copying the global epoch, but it does so only at safe points. Thus, each thread's local epoch is always less than or equal to the global one. Any thread can examine the local epochs of all the other threads and find the least local epoch value; and [0033], Implementing this protocol involves one subtlety. Waiting for all threads' local epochs to catch up can be delayed indefinitely when some threads are in input/output (I/O) waits. However, all such waits occur in native methods. When the JVM detects that a thread is entering a native method, it ensures that the thread is at a safe-point and releases the thread's VM Access property. Threads without VM Access do not have 

As per claim 2, Auerbach teaches, wherein the one of the threads is the only thread that is allowed to perform the external release ([0040], there is a transition to a phase in which marking is temporarily handled by one thread, which uses the ragged epoch mechanism to detect whether there is global agreement that all write buffers are empty. The deciding thread can declare a false alarm and return to parallel marking. Eventually termination conditions are met (since snapshot algorithms are inherently bounded and monotonic) and the single deciding thread moves to the first post-marking phase).

As per claim 3, Auerbach teaches, wherein said one of the threads further comprises code to perform an internal release subsequent to said internal acquire, to cause the respective local execution phase to advance ([0038], When any thread detects that there is (apparently) no more work left in the phase and also that the current worker count is one, the exiting worker changes the phase atomically with decrementing the worker count to zero. This establishes the new phase; and [0040], marking is temporarily handled by one thread, which uses the ragged epoch mechanism to detect whether there is global agreement that all write buffers are 

As per claim 4, Auerbach teaches, wherein said one other thread further comprises code to perform an external acquire to acquire a lock on the current local execution phase of said one of the threads ([0043], Threads that do not have VM Access are briefly prevented from reacquiring VM Access while the callback action is performed on their behalf by a GC thread).

As per claim 5, Auerbach teaches, wherein a further one of said threads comprises code to perform an external acquire, and wherein only one of the external release and external acquire will succeed ([0043], In a callback phase, a GC master thread frequently examines all mutator threads to see whether they have accomplished the required task. For each thread that has not, a different action is taken depending on whether the thread has VM Access. Threads with VM Access are requested to call back at their next safe point and to perform the required action (stack scanning, cache flushing, etc.) on themselves. Threads that do not have VM Access are briefly prevented from reacquiring VM Access while the callback action is performed on their behalf by a GC thread).

As per claim 6, Auerbach teaches, comprising maintaining a queue of work items, wherein each thread claims a respective one or more of the work items from the queue to process ([0038], there is some global work queue and any incomplete work is returned to that queue when a worker exits).
As per claim 7, Auerbach teaches, wherein each work item comprises an indication of at least one block of memory and a task to be performed using that at least one block of memory (Auerbach, [0003], garbage collection is a form of automatic computer resource management. For example, a garbage collection module or system (garbage collector or GC) attempts to reclaim resources (e.g., memory) used by data objects that will not be accessed or manipulated again by a subject application program. The basic functionalities of a garbage collector include determining which data objects in a program will not be accessed in the future, and reclaiming the resources used by those objects; and [0060], certain amount of collector work is performed every time the mutator performs a certain number of memory-related operations (allocation, read barriers, or write barriers). The amount of collector work is chosen to be proportional to the mutator work such that collection will finish before memory is exhausted).

As per claim 8, Auerbach teaches, wherein said one of the threads is configured to finish performing a task in the respective current local execution phase ([0031], Each thread updates its local epoch by copying the global epoch, but it does so only at safe points. Thus, each thread's local epoch is always less than or equal to the global one; and [0039], the last man out protocol is a sound basis for phase transition as long as there is no "invisible work" (that is, there is some global work queue and any incomplete work is returned to that queue when a worker exits). Eventually, there will truly be no more work to do and some thread will end up being the last man out and able to declare the next phase), the task being performed using at least one block of memory allocated to that task from amongst a memory space ([0075], application and 
	wherein said one of the threads is configured to de-allocate said at least one block of memory only in the next or a subsequent one of the local execution phases ([0085], work of the application must be composed of critical and non-critical sections. It works well when the critical sections are short (shorter or similar in length to a GC quantum) and, at the time scale of a GC scheduling window, there must be sufficient flexibility (due either to idle time or non-critical section work) to make it feasible to schedule the required GC work outside of the critical sections; and [0086], a 4 millisecond MMU window with 200 microsecond GC quanta can be divided into 20 scheduling units. With a 70% MMU target, the system should schedule GC work in 6 of these units and allow the thread to execute unperturbed in the other 14. As long as the MMU-derived scheduling constraints are met (both in this window and in the nearby windows), there is flexibility in scheduling the GC work. In particular, if the thread is in a short critical section when the system decides to schedule GC work on the thread, the work could instead be deferred until immediately after the critical section without significantly changing the thread's MMU or the GC's forward progress).


As per claim 12, Auerbach teaches, wherein the threads are threads of a distributed garbage collection system ([0002], The present invention is related to computing systems and, more particularly, to techniques for managing scheduling algorithms such as scheduling algorithms that perform garbage collection functions in such computing systems; [0008], Furthermore, there is a great deal of diversity in the operating environment. That is, the computing system may be uni-processor or multi-processor; and [0022], The tax-and-spend real-time garbage collection methodology of the invention provides for its collector be both incremental (e.g., breaking collection work into quanta lasting at most a few hundred microseconds) and concurrent (e.g., allowing collection to occur in parallel with application execution). To exploit multi-processors efficiently, the tax-and-spend real-time garbage collection methodology also provides for its collector to be parallel (e.g., allowing collection work to be done by multiple threads).). 

As per claim 13, Auerbach teaches, wherein the threads comprise different threads on a same processor core ([0008], Furthermore, there is a great deal of diversity in the operating environment. That is, the computing system may be uni-processor or multi-processor; and [0097], the methodologies described herein may be implemented in accordance with a processor 510, a memory 520, I/O devices 530, and a network interface 540, coupled via a computer bus 550 or alternate connection arrangement).

As per claim 14, Auerbach teaches, wherein the threads comprise threads on different processor cores ([0008], Furthermore, there is a great deal of diversity in the operating 

As per claim 18, Auerbach teaches, wherein the threads comprise threads on different devices connected together over wide-area network ([0008], Furthermore, there is a great deal of diversity in the operating environment. That is, the computing system may be uni-processor or multi-processor; and [0097], the methodologies described herein may be implemented in accordance with a processor 510, a memory 520, I/O devices 530, and a network interface 540, coupled via a computer bus 550 or alternate connection arrangement).

As per claim 19, this is the “computer-readable medium claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 20, this is the “system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Auerbach et al. (United States Patent Application Publication 2010/0107168) as applied to claim 1 and in further view of Girda et al. (United States Patent Application Publication 2019/0129845).

As per claim 9, Auerbach fails to specifically teach, wherein said memory space is a virtual memory space mapped from a physical memory space of one or more physical memory devices.
	However Girda teaches, wherein said memory space is a virtual memory space mapped from a physical memory space of one or more physical memory devices ([0019], a shared pool of memory, including the first free memory chunk, may be accessible by a plurality of operating system processes. The memory allocator and each operating system process in the plurality of operating system processes execute their own memory allocation process; [0040], thread-local allocator may be implemented using an ordered map data structure such as the C++ std::map class. This ordered map may associate free chunk sizes with collections (e.g., lists or sets) of free chunks of the associated size; and [0043], the allocator may maintain an array of pointers to nodes of small free chunk size (e.g., for chunk sizes up to 1,000 words), with the 

	Auerbach and Girda are analogous because they are each related to garbage collection. Auerbach teaches a method garbage collection and thread scheduling ([0002], The present invention is related to computing systems and, more particularly, to techniques for managing scheduling algorithms such as scheduling algorithms that perform garbage collection functions in such computing systems; and [0022], tax-and-spend real-time garbage collection methodology of the invention provides for its collector be both incremental (e.g., breaking collection work into quanta lasting at most a few hundred microseconds) and concurrent (e.g., allowing collection to occur in parallel with application execution). To exploit multi-processors efficiently, the tax-and-spend real-time garbage collection methodology also provides for its collector to be parallel (e.g., allowing collection work to be done by multiple threads)).Girda teaches a method garbage collection and thread scheduling using memory management techniques ([0003], Identifying garbage regions may involve identifying allocated objects that are or may be reachable objects and determining that the space occupied by such reachable objects is not part of any garbage region; and [0012], Systems and methods described herein provide an allocator for a garbage collector that is implemented using a node list data structure. The node list data structure used by the allocator may be (a) stored within the heap managed by the garbage collector, (b) used to efficiently obtain the smallest free chunk of at least the desired size, and (c) seen as garbage by the garbage collector and therefore automatically collected each GC cycle). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Auerbach would be modified memory management mechanism taught by Girda in order to manage garbage collection threads. Therefore, it would have been obvious to combine the teachings of Auerbach and Girda. 

As per claim 10, Auerbach fails to specifically teach wherein said threads are operating system threads.
	 Girda teaches, wherein said threads are operating system threads ([0046], this method may be performed by a plurality of operating threads (e.g., a plurality of garbage collection threads) which may be associated with a plurality of operating system processes).
	The same motivation used in the rejection of claim 9 is applicable to the instant claim.

As per claim 11, Auerbach fails to specifically teach wherein the threads are scheduled by the operating system.
	Girda teaches, wherein the threads are scheduled by the operating system ([0046], this method may be performed by a plurality of operating threads (e.g., a plurality of garbage collection threads) which may be associated with a plurality of operating system processes).
	The same motivation used in the rejection of claim 9 is applicable to the instant claim.

As per claim 15, Auerbach teaches, wherein the threads comprise threads on different cores on the same die or 1C package ([0008], Furthermore, there is a great deal of diversity in the operating environment. That is, the computing system may be uni-processor or multi-processor; and [0097], the methodologies described herein may be implemented in accordance 

As per claim 16, Auerbach teaches, wherein the threads comprise threads on different IC packages in the same board ([0008], Furthermore, there is a great deal of diversity in the operating environment. That is, the computing system may be uni-processor or multi-processor; and [0097], the methodologies described herein may be implemented in accordance with a processor 510, a memory 520, I/O devices 530, and a network interface 540, coupled via a computer bus 550 or alternate connection arrangement).

As per claim 17, Auerbach teaches, wherein the threads comprise threads on different boards connected together in a same data centre ([0008], Furthermore, there is a great deal of diversity in the operating environment. That is, the computing system may be uni-processor or multi-processor; and [0097], the methodologies described herein may be implemented in accordance with a processor 510, a memory 520, I/O devices 530, and a network interface 540, coupled via a computer bus 550 or alternate connection arrangement).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                     MELISSA A. HEADLY
Examiner
Art Unit 2199

                                                                                                                                                                                                   
/JACOB D DASCOMB/Primary Examiner, Art Unit 2199